Filed 7/31/18; Certified for Publication 8/16/18 (order attached)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                                 DIVISION ONE


AMALIA WEBSTER,                                         B279272

        Plaintiff and Appellant,                        (Los Angeles County
                                                        Super. Ct. No. BC587100)
        v.

CLAREMONT YOGA et al.,

        Defendants and Respondents.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Patricia Nieto, Judge. Affirmed.
      Law Offices of Greg W. Garrotto and Greg W. Garrotto
for Plaintiff and Appellant.
      Bonne, Bridges, Mueller, O’Keefe & Nichols,
Mitzie L. Dobson and Michael K. Liu for Defendants and
Respondents.
                       ____________________
       Plaintiff Amalia Webster appeals from a grant of summary
judgment in favor of defendants and respondents Claremont
Yoga and Kurt Bumiller. Plaintiff alleged that Bumiller had
injured her while adjusting her posture during a yoga class in
which he was the instructor. Defendants moved for summary
judgment and filed expert declarations stating that defendants
had not breached the standard of care and that Bumiller had not
caused plaintiff ’s injuries. Plaintiff put forth no experts of her
own, instead opposing the motion with her own deposition
testimony and medical records. The trial court granted the
motion, finding that plaintiff had failed to put forth evidence
conflicting with that of defendants’ experts. We agree with the
trial court’s conclusion and affirm the judgment.

      FACTUAL AND PROCEDURAL BACKGROUND
      On October 11, 2014, plaintiff attended a yoga class at
Claremont Yoga taught by Bumiller. According to plaintiff,
Bumiller injured her several times during the class. He placed a
belt around her waist and right leg to help her position her right
leg over her left, which plaintiff claimed was painful. He pushed
down on her lower back while she was in a “cow position,” which
plaintiff claimed hurt her knee. Plaintiff contended that while
she was laying on her back, Bumiller twisted her neck to both
sides three times, which she asserted caused her pain. At no
point did plaintiff inform Bumiller that she was in pain or ask
him to stop what he was doing.
      Plaintiff filed a complaint against defendants alleging a
single cause of action for negligence. Defendants moved for
summary judgment, arguing that defendants complied with the
relevant standard of care for yoga facilities and instructors and




                                 2
that Bumiller’s actions did not cause or contribute to plaintiff ’s
alleged injuries.1
       In support of their motion, defendants filed declarations
from Jeffrey Deckey, M.D., and Jonathan Simons, Psy.D.
Deckey, an orthopedic surgeon, declared that plaintiff ’s injuries
were due to “chronic degenerative disc disease and arthritic
changes,” not “a traumatic injury or acute injury” occurring
during the yoga class. He opined that plaintiff ’s medical records
and level of activity following the yoga class were “not consistent
with a traumatic or forceful injury at the hands of her yoga
instructor.”
       Simons, a psychotherapist and yoga instructor, opined that
Bumiller’s actions as alleged by plaintiff “were within the
standard of care for a yoga instructor teaching a Restorative yoga
class.” He declared that it was “quite common for yoga teachers
to touch students during class and assist them when they are
improperly doing yoga positions. Further, yoga instructors often
adjust students and help them stretch during certain poses.”
Simons stated that “[t]he majority of yoga students desire the
touching and assistance with poses described . . . by [plaintiff].
This is a regular part of the yoga practice and an instructor
would not know the student was unhappy or felt any pain unless
the student so advised the instructor.”
       Plaintiff opposed the motion but did not file any witness
declarations. She objected to the Simons declaration as lacking
foundation and the Deckey declaration as “inherently

      1  Defendants also argued that plaintiff had signed a
contract limiting defendants’ liability. The trial court rejected
the contract as a basis for granting summary judgment and it is
not at issue in this appeal.



                                 3
unbelievable.” (Boldface, underlining, and capitalization
omitted.) She disputed the conclusions in those declarations,
citing her own deposition testimony and medical records as well
as the deposition of one of Claremont Yoga’s owners, Nicole Riel.
       The trial court overruled plaintiff ’s objections to the
Simons and Deckey declarations and granted the motion for
summary judgment. It found that plaintiff had failed to produce
evidence disputing Simons’s conclusion that Bumiller’s conduct
met the applicable standard of care. It further found that
defendants had established that they had not caused plaintiff ’s
injuries, and plaintiff had failed to provide any competing expert
testimony.
       Plaintiff appealed from the judgment.

                    STANDARD OF REVIEW
       “The purpose of the law of summary judgment is to provide
courts with a mechanism to cut through the parties’ pleadings in
order to determine whether, despite their allegations, trial is in
fact necessary to resolve their dispute.” (Aguilar v. Atlantic
Richfield Co. (2001) 25 Cal. 4th 826, 843 (Aguilar).) “[T]he party
moving for summary judgment bears the burden of persuasion
that there is no triable issue of material fact and that he is
entitled to judgment as a matter of law.” (Id. at p. 850.) A
defendant can meet this burden by “present[ing] evidence which,
if uncontradicted, would constitute a preponderance of evidence
that an essential element of the plaintiff ’s case cannot be
established.” (Kids’ Universe v. In2Labs (2002) 95 Cal. App. 4th
870, 879 (Kids’ Universe).) “Once the [defendant] has met that
burden, the burden shifts to the [plaintiff] to show that
a triable issue of one or more material facts exists as to the cause
of action.” (Code Civ. Proc., § 437c, subd. (p)(1) & (2); see Aguilar,
4
supra, at p. 850.) A triable issue of material fact exists when
“the evidence would allow a reasonable trier of fact to find the
underlying fact in favor of the party opposing the motion in
accordance with the applicable standard of proof.” (Aguilar,
supra, at p. 850.)
      “We review an order granting summary judgment de novo,
‘considering all the evidence set forth in the moving and
opposition papers except that to which objections have been
made and sustained.’ ” (Sakai v. Massco Investments, LLC (2018)
20 Cal.App.5th 1178, 1183 (Sakai).) “ ‘In performing our de novo
review, we must view the evidence in a light favorable to plaintiff
as the losing party [citation], liberally construing [his or] her
evidentiary submission while strictly scrutinizing defendants’
own showing, and resolving any evidentiary doubts or
ambiguities in plaintiff ’s favor.’ ” (Ibid.)

                          DISCUSSION

      A.    Plaintiff Failed To Show A Triable Issue Of
            Material Fact That Defendants Breached The
            Applicable Standard Of Care.
       Plaintiff argues that her deposition testimony regarding
Bumiller’s actions as well as Nicole Riel’s testimony were
sufficient to show a triable issue of material fact as to defendants’
breach of their duty of care. We disagree.
       To prove negligence, a plaintiff must show breach of a legal
duty and “ ‘that the breach was a proximate or legal cause of
injuries suffered by the plaintiff.’ ” (Sakai, supra, 20 Cal.App.5th
at p. 1183.) “Breach is the failure to meet the standard of care.”
(Coyle v. Historic Mission Inn Corporation (2018) 24 Cal.App.5th
627, 643.)




                                  5
      “In negligence cases arising from the rendering of
professional services, as a general rule the standard of care
against which the professional’s acts are measured remains a
matter peculiarly within the knowledge of experts. Only their
testimony can prove it, unless the lay person’s common
knowledge includes the conduct required by the particular
circumstances.” (Unigard Ins. Group v. O’Flaherty & Belgum
(1995) 38 Cal. App. 4th 1229, 1239 (Unigard); see
Sanchez v. Brooke (2012) 204 Cal. App. 4th 126, 127 [“Generally,
expert testimony is required to establish the standard of care
that applies to a professional.”].) “ ‘ “When a defendant moves for
summary judgment and supports his motion with expert
declarations that his conduct fell within the community
standard of care, he is entitled to summary judgment unless
the plaintiff comes forward with conflicting expert evidence.” ’ ”
(Hanson v. Grode (1999) 76 Cal. App. 4th 601, 607.)
      Here, defendant’s expert Simons explained in his
declaration the normal practices of yoga instructors in touching
students to adjust their position and help them stretch, and
opined that Bumiller’s conduct was consistent with those
practices and met the standard of care in the industry. The trial
court overruled plaintiff ’s objection to Simons’s declaration and
plaintiff does not challenge that ruling on appeal. Therefore
Simons’s opinion, “if uncontradicted, would constitute a
preponderance of evidence that an essential element of the
plaintiff ’s case,” namely breach of the standard of care, “cannot
be established.” (Kids’ Universe, supra, 95 Cal.App.4th at p. 879.)
      It was incumbent on plaintiff to contradict this evidence
with competing expert testimony. She did not do so. There is no
suggestion in the record, nor does plaintiff argue on appeal, that




                                6
she herself is an expert on the standard of care in the yoga
instruction industry. And Riel, even if she could be considered an
expert, did not opine on the standard of care or whether Bumiller
met it; the portion of her testimony cited by plaintiff simply
stated that Bumiller “has a very gentle touch. I have never seen
him touch in a way that would suggest otherwise.” We reject
plaintiff ’s suggestion that her testimony that Bumiller was
aggressive, contrasted with Riel’s testimony that Bumiller
normally was gentle, was sufficient to show a deviation from the
standard of care absent expert testimony as to what the
appropriate standard of care was.
       Plaintiff argues that an expert’s testimony is not
determinative, even when uncontradicted, because a jury
may reject it. (See, e.g., Conservatorship of McKeown (1994)
25 Cal. App. 4th 502, 509.) But even if a jury rejected Simons’s
opinion, plaintiff would still have the burden affirmatively to
establish the applicable standard of care and a breach thereof,
which she cannot do without an expert. In the absence of an
expert, she could not show a triable issue of material fact, and
defendants were entitled to summary judgment.
       Plaintiff argues that yoga teachers are not subject to the
rules for professional negligence, and there is no standard of care
for all practitioners of yoga, just “many methods and . . . means
by which one may be a practitioner of yoga.” Surely, however,
“the lay person’s common knowledge” would not include “the
conduct required by the particular circumstances” of a yoga
instructor in Bumiller’s position, and an expert’s opinion on the
question would be of benefit. (Unigard, supra, 38 Cal.App.4th
at p. 1239.) Although many cases discussing standard of care
involve medical malpractice, the rule requiring expert testimony




                                 7
to establish the standard of care has been applied in other
industries as well. (See, e.g., ibid. [legal malpractice]; Stonegate
Homeowners Assn. v. Staben (2006) 144 Cal. App. 4th 740, 749
[construction defects].) As for plaintiff ’s contention that the yoga
instruction industry has no uniform standard of care, she cites no
evidence to support her contention; indeed, an expert would be
needed on this point as well.
      The trial court correctly held that plaintiff had failed to
show a triable issue of material fact as to whether defendants
breached the standard of care, and properly granted summary
judgment on that basis.

      B.    Plaintiff Failed To Show A Triable Issue Of
            Material Fact That Defendants Caused Her
            Alleged Injuries.
      Plaintiff contends that her medical records were sufficient
to dispute defendants’ expert’s opinion2 that her injuries were not
caused by defendants’ negligence. Plaintiff also appears to
suggest, without stating so specifically, that causation in this
case could be shown without expert testimony. We disagree with
both contentions.
      As a general matter, juries may decide issues of
causation without hearing expert testimony. (Jones v. Ortho
Pharmaceutical Corp. (1985) 163 Cal. App. 3d 396, 403 (Jones).)
But “[w]here the complexity of the causation issue is beyond
common experience, expert testimony is required to establish
causation.” (Garbell v. Conejo Hardwoods, Inc. (2011)
193 Cal. App. 4th 1563, 1569 [expert testimony required to

      2 Plaintiff does not challenge on appeal the trial court’s
overruling of her objections to the opinion.



                                  8
determine cause of house fire]; see Jones, supra, at pp. 402-403
[expert testimony required to determine whether pharmaceutical
caused cancer].)
       Here the causation issue was complex. In moving for
summary judgment, defendants contended, per the Deckey
declaration, that plaintiff ’s injuries “were due to chronic
degenerative disc disease and arthritic changes” as opposed to
“an acute or traumatic injury.” It would be beyond the ability of
a lay juror to determine, in the absence of expert testimony,
whether plaintiff ’s injuries were caused by Bumiller’s actions, a
chronic condition, or some other mechanism. Plaintiff cites no
authority to the contrary. The trial court did not err in
concluding that proof of causation in this case required expert
testimony.
       Plaintiff ’s medical records did not satisfy this requirement.
Setting aside the question whether medical records standing
alone can substitute for expert testimony, the records here did
not indicate that any medical professional had concluded that
plaintiff ’s injuries were caused by Bumiller. Plaintiff identifies
several records she claims establish causation, but at most they
reflect plaintiff had neck pain that she herself believed was
caused by Bumiller. We summarize these medical records below.
       An October 15, 2014 record indicates that plaintiff reported
neck pain “caused by yoga instructor per patient,” with plaintiff
explaining that the instructor pulled on her neck and pushed on
her shoulders. Although the doctor apparently diagnosed
plaintiff with “neck muscle strain” (capitalization omitted), the
record does not indicate the doctor concluded that the strain was
caused by plaintiff ’s yoga instructor, only that plaintiff believed
the yoga instructor’s actions were the cause. The record states




                                  9
“trap muscle strain 2/2 yoga,” but this is not a finding of
causation. To the extent plaintiff believes otherwise, she would
need to establish it through testimony by her treating physician
or an expert familiar with medical shorthand. A lay juror could
not reach that conclusion in the absence of expert assistance.
      An October 31, 2014 record again notes neck strain “per
[patient] due to yoga,” with no indication that the doctor agreed
with plaintiff ’s assessment.
      A November 24, 2014 record indicates a follow-up exam for
the neck strain, with no reference to its cause.
      A January 20, 2015 record refers to neck strain, with
plaintiff herself reporting that the pain had been a “[p]ersistent
issue since straining it in yoga 2-3 months ago.”
      A January 26, 2015 record from a physical therapy
appointment quotes plaintiff ’s report of yoga injury from the
previous record, and also indicates that plaintiff told the
therapist she was injured when her “[yoga] instructor twisted
her.” This information is repeated in a subsequent record from
the physical therapist dated February 13, 2015.
      A February 3, 2015 record indicates plaintiff spoke by
telephone with a registered nurse and later a doctor and reported
neck pain and swelling.
      A February 18, 2015 record indicates under “History”
(underlining omitted) that plaintiff reported pain triggered by her
“new yoga instructor” pulling on her neck. Later, the report
states, “Chronic neck pain after neck was manipulated by a new
yoga instructor.” This would appear to be an indication of what
plaintiff was reporting as opposed to a conclusion by the doctor as
to causation; again, to the extent plaintiff contends otherwise,




                                10
she would have to establish it through testimony from the doctor
or a medical expert.
      Absent additional explanatory testimony from plaintiff ’s
treating physicians or a medical expert, the medical records
identified by plaintiff establish nothing more than that she had
neck pain and believed her yoga instructor had caused it. The
records do not contain any sort of competent expert opinion
regarding causation; they only document plaintiff ’s non-expert
opinion, with no indication whether the treating professionals
agreed with that opinion. The records therefore were insufficient
to show a triable issue of material fact as to causation. The trial
court properly granted summary judgment on that basis as well.




                                11
                        DISPOSITION
      The judgment is affirmed. Defendants are awarded their
costs on appeal.




                                               BENDIX, J.




     We concur:




                  JOHNSON, Acting P. J.




                  CURREY, J.*




     *  Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                12
Filed 8/16/18
                CERTIFIED FOR PUBLICATION



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                          DIVISION ONE


AMALIA WEBSTER,                           B279272

       Plaintiff and Appellant,           (Los Angeles County
                                          Super. Ct. No. BC587100)
       v.
                                      CERTIFICATION AND ORDER
CLAREMONT YOGA et al.,                FOR PUBLICATION

       Defendants and Respondents.    [NO CHANGE IN JUDGMENT]


      The opinion in the above-entitled matter filed
July 31, 2018, was not certified for publication in the
Official Reports. For good cause it now appears that the opinion
should be published in the Official Reports and it is so ordered.




   BENDIX, J.         JOHNSON, Acting P. J.       CURREY, J.*


       *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.